Citation Nr: 1529685	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Hepatitis C.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Phoenix, Arizona Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for Hepatitis C.

In July 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In November 2014, this claim was remanded for further development.  As will be discussed further below, there was substantial compliance with the remand.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

The evidence is against a finding that the Veteran's current Hepatitis C is related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

As noted above, the Board remanded this matter in November 2014, and the Board specifically instructed the RO/Appeals Management Center (AMC) to provide the Veteran with a VA addendum opinion to explain the August 2014 examiner's statement that the Veteran did not have tattoos noted in service, and to readjudicate the claim.  Subsequently, an addendum opinion was issued in February 2015, and the claim was readjudicated.  Thus, there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In correspondence dated in November 2009, prior to the January 2010 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  All identified and available service and post-service treatment records have been secured.

It should be noted that while the Veteran is in receipt of Social Security Administration (SSA) benefits; however, he has been in receipt of these benefits since September 1985; therefore, the adjudication records would not produce documents relevant to the issue on appeal since the Veteran's Hepatitis C was first diagnosed in 2009.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).
Also, the Veteran was provided with a VA examination for his claim in August 2014 and an addendum opinion in February 2015.  When taken together, review of these examination reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examination reports taken together are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  With respect to the July 2013 travel board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  A new medical examination was subsequently scheduled based on the Veteran's contentions that he had good cause for missing the previous one.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  Therefore, the duties to notify and assist have been met.

Analysis 

Here, the Veteran essentially contends that he contracted hepatitis C when he had surgery in service after being stabbed, because of donated blood, and that his symptoms have merely been dormant until 2009.  See July 2013 hearing transcript.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Concerning the Veteran's Hepatitis C claim, in general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent evidence that there is a relationship between the claimed in-service injury and the veteran's Hepatitis C.  Risk factors for Hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" is the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of Hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Here, in the service the Veteran was seen in January 1976 for possible hepatitis or a urinary tract infection.  It was noted that his roommate had hepatitis one month prior.  He was diagnosed with hepatitis and in February 1976 he had limited duty due to his hepatitis.  A Line of Duty report confirms that in February 1976 the Veteran presented with a minor flesh wound and internal bleeding and was transferred to the hospital after being stabbed.  Records indicate he was treated with an IV and blood.  His entrance examination notes the presence of a left forearm tattoo.  The Veteran's separation examination noted that the Veteran was recovering from a stab wound to left chest.  It also noted he was recovered from serum hepatitis.  

In May 1976, the Veteran was seen for a pleural effusion at the Phoenix VA medical center (VAMC).  There is no mention in the medical records of a transfusion.

In June 1976, VAMC records indicate that the Veteran underwent a left thoracotomy, and had a transfusion.  

Records show that from March 2005 to April 2009, the Veteran was incarcerated.  His offenses included a dangerous drug violation and a drug paraphernalia violation.  

VAMC records, including those from November 2002 through August 2003, do not note the Veteran as having any hepatitis until 2009.  

In June 2009, the Veteran started treatment for Hepatitis C after the clinician found the Hepatitis C antibody present in the Veteran's lab results.  The clinician noted the Veteran had a transfusion at the time of spinal cord injury in 1986, and that he had tattoos done in the 1970's.  The Veteran stated he did not have a history of intravenous drug or intranasal cocaine usage.  However, on a different date in June 2009, the Veteran reported that he had used drugs in the past to help motivate him and to keep his weight down, including speed. 

In October 2009, the Veteran filed a claim for Hepatitis C and stated he believed it originated when he was stabbed in Germany and needed transfusions.  

In March 2010, the Veteran submitted a statement that he was stabbed with a screwdriver in service.  He stated that he was taken to the dispensary but there was no doctor and the medics determined there was no blood coming from the wound and that there was no reason to call the doctor in, so they held him for observation until the doctor came on duty.  He stated that at that point he was bleeding internally and his lung was collapsing.  He stated he then was transferred to a hospital for surgery and had to stay there two weeks. 

In July 2013, the Veteran testified at a Board hearing.  He reiterated that different people had donated blood for his surgery in service.  He confirmed that his hepatitis was first diagnosed in 2009, but believed it had been dormant prior.  He also stated he did not get any tattoos between separation from service in 1976 and his diagnosis in 2009.  

In June 2014, the Veteran stated that he was told at least six different people donated blood that was used for him while he was in the hospital for his first surgery and that he was sure blood was used in the two later operations in Phoenix as well.  

In August 2014, the Veteran was afforded a VA examination.  The Veteran recounted that when he was in the service, he was stabbed in his chest with a screwdriver.  He underwent surgery in Germany and he recalls that he bled  internally and had to have "a lot of transfusions."  He further reported that when he separated in March 1976, he came to the Phoenix VAMC due to an infection in his chest.  He underwent surgery again to remove clots and clean the area.  The Veteran did not think he had a transfusion then.  No other chest surgeries followed.  The examiner noted that in 1986, the Veteran was involved in a serious ATV accident and injured his T12 vertebra which caused paraplegia.  The Veteran underwent another surgery and stated he was not sure if he had more blood transfusions at that time.  The Veteran reported that he has smoked marijuana occasionally, but denied any other drug use.  He reported that he got one tattoo in the 1980's and two more a few years prior to the examination.  

The examiner noted the January and February 1976 treatment records with the Veteran's treatment for hepatitis as well as his roommate having hepatitis.  He also noted the stab wound and thoracotomy.

The examiner opined that it was less likely than not (less than 50% probability) that the Veteran's Hepatitis C was incurred in or caused by the claimed in-service injury, event or illness.  

As rationale, the examiner noted that the Veteran's service treatment records show that in January 1976, the Veteran was diagnosed with possible hepatitis after his roommate had been diagnosed with it and that based on clinical symptoms and course, this was most likely Hepatitis A, as it had cleared soon after. 

The examiner noted that in February 1976, the Veteran was involved in an altercation that resulted in being stabbed in his chest with a screwdriver.  He suffered internal bleeding and was transferred to the hospital.  One note showed that he received blood through an IV.  In 1986, 10 years after his discharge, he was involved in a serious ATV accident that resulted in T12 paraplegia.  He received blood transfusions following the accident time.  The examiner noted other risk factors for the Veteran included tattoos that he reports he got in the 1970's; however, the examiner stated tattoos were not noted in the service treatment records.  

The examiner noted that the Veteran reported he did not have a history of drug use other than occasional marijuana, however, records indicate prison time related to narcotics and urine drug screens positive for methamphetamines.  The examiner also noted the 2009 VA treatment records which showed a positive Hepatitis C antibody with risk factors of tattoos in the 1970's and a blood transfusion in 1986.  

The examiner noted that another major risk factor for the Veteran is his age because one in thirty "Baby Boomers" is infected with the Hepatitis C virus and most are not aware of it, as in some cases the disease is asymptomatic. 

The examiner noted that further review of medical records show normal liver enzymes until 2009.  The examiner pointed out that chronic infection after several years may cause cirrhosis and about half of those infected exhibit fatty changes of the liver and that 10 - 30% of those develop cirrhosis over 30 years; however the Veteran did not have liver changes.  He also noted that tattooing is associated with a 2-3 fold increased risk of Hepatitis C, especially before the mid-1980's.

The examiner noted that overall, it was not possible to say with certainty when the Veteran contracted Hepatitis C, however, overall it was less likely than not that he would have contracted the virus in 1976, as Hepatitis C was not as prevalent during that time period.  The examiner also noted that it seemed less likely, as the Veteran had normal liver enzymes for over 30 years and no signs of liver changes.  In reviewing his medical records and lab reports, the examiner stated it seems more likely that he contracted the virus in more recent years than 1976.

As the Veteran's February 1974 Enlistment Examination notes that the Veteran had a tattoo on the left forearm, the claim was remanded in November 2014 for the examiner to address the Veteran's tattoos. 

In February 2015, the August 2014 examiner stated that the Veteran's left forearm tattoo noted on the Enlistment Exam corroborated the history the Veteran gave about getting a tattoo in the 1970's.  She noted that this predated his service, and was a major risk factor for Hepatitis C.  She also noted; however, that the Veteran reported that he got his other tattoos many years after the service, and those were risk factors as well.  She reiterated that while it was not possible to say with certainty when he got Hepatitis C, due to multiple risk factors including tattoos, prior drug use, a blood transfusion in 1976, multiple blood transfusions in 1986, and his age, that her prior opinion still stood and that and therefore it was less likely as not that the veteran's Hepatitis C was caused by an in-service injury.

In this case, in June 2009 the VA medical center (VAMC) confirmed through testing a positive Hepatitis C antibody.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran's January 1976 service treatment records note that the Veteran's roommate had hepatitis one month prior to the Veteran himself having "possible hepatitis."  In February 1976 treatment records noted that the Veteran has duty limited due to recovering from hepatitis.  February 1976 treatment records note the Veteran recovered from "serum hepatitis." They also note the Veteran suffered a stab wound to the chest records from February 1976 and his separation note that the Veteran was treated with a thoracotomy and received blood during the treatment for his stab wound.  Following discharge, the Veteran had to undergo surgery for hematoma in June 1976 at the Phoenix VAMC after he did not recovery properly from his stab wound.  The physician noted that the estimated blood loss during this surgery was 1500 cc and the patient was transfused with 2 units of packed cells during the procedure.  Accordingly, Hickson element (2) is met.

With respect to crucial Hickson element (3), nexus, the question presented, i.e., the relationship, if any, between the Veteran's current hepatitis and his possible hepatitis in service, is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  

In this case, as to the issue of the etiology of the Veteran's condition, the Board finds that the August 2014 VA examination report taken with the February 2015 addendum opinion to be the most probative evidence of record as it is based upon a review of the Veteran's claims file, and an examination with a rationale was provided.  Significantly, the August 2014 VA examiner's findings have taken into account the presence of hepatitis in service, but noted that it was most likely not Hepatitis C and therefore the hepatitis in service was not related to his current Hepatitis C.  The examiner noted that his current Hepatitis C could be due to a number of other factors outside of service including the Veteran's tattoos, his age, his drug use, and his transfusions after service.  Furthermore the examiner also noted that Hepatitis C was less likely than not incurred in service as the Veteran had normal liver enzymes for over 30 years and no signs of liver changes.  Accordingly, the Board concludes that the VA opinion is found to carry significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's current Hepatitis C has been presented.  

The Board acknowledges that the Veteran is competent to testify as his beliefs that he contracted Hepatitis C when he had surgery in service after being stabbed, because of donated blood, and that his symptoms have merely been dormant until 2009.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his Hepatitis C and whether it was caused by his injury in service versus his later spinal injury surgery, or other incidents after service, or whether he had Hepatitis C versus Hepatitis A in service.  See 38 C.F.R. § 3.159 (a)(1) (2014) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of any current condition, as the causative factors for such are not readily subject to lay observation.  Furthermore, the Veteran has not always been a reliable historian as he reported at his hearing that he received no tattoos after service, before his diagnosis; however, he reported to the VA examiner that he received a tattoo in the 1980's, and his reporting of drug use has been inconsistent.  Therefore, the Veteran's claims that his current conditions were etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board gives credence and weight to the VA examiner's opinions as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by a licensed medical professional.  The VA examiner took into account the Veteran's lay statements that he had transfusions in 1976 in service, despite not being mentioned in the treatment records, it was still his opinion that his hepatitis in service was not Hepatitis C and therefore less likely than not related to his current Hepatitis C.  Therefore a nexus between service and the Veteran's current back disorder cannot be established, and the claims fail on Hickson element (3).  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for Hepatitis C is denied.  





____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


